Order entered February 10, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00854-CR

                          DETRA PHILLIPS WEBSTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-60721-Q

                                            ORDER
       The Court REINSTATES the appeals.

       On January 8, 2014, we ordered the trial court to make findings of fact regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant is indigent and

entitled to proceed without payment for the record; (2) appellant’s court-appointed counsel Bruce

Anton timely requested the record; (3) Marissa Garza is the court reporter who recorded the

proceedings; (4) Ms. Garza’s explanation for the delay in filing the record is her workload; and

(5) Ms. Garza requested until February 18, 2014 to file the reporter’s record.

       We ORDER Marissa Garza, official court reporter of the 204th Judicial District Court, to

file the reporter’s record within FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, 204th Judicial District Court, and to counsel for all parties.


                                                       /s/    LANA MYERS
                                                              JUSTICE